Citation Nr: 0105347	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the back and neck with neck spasms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran has unverified periods of 
service from August 1954 to July 1956 and from October 1958 
to May 1978, and has a verified period of active service from 
June 1978 to November 1986. 

Additionally, the Board notes that, in the December 1999 
Substantive Appeal, the veteran perfected the issue of 
entitlement to an increased disability evaluation for a shell 
fragment wound scar of the left neck.  In this respect, the 
veteran's November 1999 Notice of Disagreement indicates that 
the veteran was seeking a minimal rating of 10 percent for 
his scar, and the December 1999 Substantive Appeal notes that 
the increase in severity of the veteran's scaring/pain 
warranted a 10 percent disability evaluation.  Subsequently, 
on December 27, 1999, the RO notified the veteran that he had 
been assigned a 10 percent disability evaluation for his 
shell fragment wound scar of the left neck effective April 
1999.  And, the November 2000 Informal hearing presentation 
submitted by the veteran's representative lists the issue 
identified on the title page of this decision as the only 
issue disputed by the veteran.  Given the foregoing, the 
veteran's award of a 10 percent evaluation for a shell 
fragment wound scar of the left neck is deemed to be a full 
grant of the benefits sought on appeal, and thus, this issue 
is not before the Board for appellate review pursuant to 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


REMAND

In this case, in a November 1999 rating decision, the RO 
denied the veteran's claim of service connection for 
degenerative disc disease with neck spasms as not well 
grounded.  This denial was based on the premise that the 
evidence did not show a secondary relationship between the 
claimed disorder and the veteran's service connected 
residuals of a shell fragment wound to the left neck.  
Subsequently, in the November 1999 Notice of Disagreement, 
the veteran indicated that the claimed disorder was related 
to a singular back and neck injury during his active service.  
In addition, in the December 1999 Substantive Appeal, the 
veteran further indicated that he suffered from a chronic 
neck, disc and spasm condition which was not related to the 
residuals of his shrapnel wound, but rather was related to a 
1977 in-service injury.  At present, the veteran's case is 
before the Board for appellate review. 

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Also, the Board notes that the veteran has unverified periods 
of service from August 1954 to July 1956 and from October 
1958 to May 1978, and that he has a verified period of active 
service from June 1978 to November 1986.  Thus, as some of 
the relevant evidence in this case, as discussed below, is 
dated prior to June 1978, the case must be remanded to the RO 
in order to verify the veteran's periods of active service 
from August 1954 to July 1956 and from October 1958 to May 
1978.

Furthermore, the Board is not satisfied that a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's claimed disorder, based on a review of all of the 
relevant and available evidence, has been obtained.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In this respect, the Board notes that the veteran's 
contentions are partially supported by the evidence.  
However, further clarification, via medical evidence, is 
required prior to adjudication of the veteran's claim on the 
merits.  Specifically, the Board notes that his service 
medical records contain June 1977 notations showing that he 
sustained a neck injury after jumping a ditch while on a 
field, that he had tenderness on palpation over C1-C3, and 
that he was diagnosed with musculoskeletal pain.  

Moreover, the post service medical evidence shows that the 
veteran in fact suffers from a current neck disability.  An 
October 1997 radiology report shows evidence of mild 
degenerative disease of the lower cervical spine with disc 
space narrowing anterior spurring at the level of C5-6 and 
facet arthropathy of the lower cervical spine.  And, a 
September 1999 VA examination report diagnoses the veteran 
with shrapnel fragment wound of the left neck with 
degenerative disc disease and residual neck spasms with 
moderate impairment.  However, what remains uncertain or 
unclear is the etiology of the veteran's claimed back/neck 
disorder.  Therefore, in order to afford the veteran due 
process of law, the veteran should be afforded an additional 
VA examination with an appropriate specialist in order to 
evaluate the nature, severity, and etiology of the claimed 
degenerative disc disease of the back and neck with neck 
spasms.

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veteran's 
periods of active service from August 
1954 to July 1956 and from October 1958 
to May 1978.  Such information should be 
included in the claims file.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed degenerative disc disease of the 
back and neck with neck spasms.  If no 
such disability is found, the examiner 
should so indicate.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the veteran's 
disorder(s).  Following a review of the 
veteran's medical records and history, 
and upon examination of the veteran, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's disorder is 
related to any in-service injuries, 
including but not limited to a 1977 neck 
injury sustained while jumping a ditch.  
Additionally, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
disorder is related to any of his service 
connected disorders of the left shoulder 
or left neck.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's disorder is related to any in-
service symptomatology or is otherwise 
related to his service.  It is requested 
that the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's degenerative 
disc disease of the back and neck with 
neck spasms.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed in written 
reports.

3.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

4.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the back and 
neck with neck spasms, on the basis of 
all available evidence.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  









The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




